On consideration of the Petition for Writ of Mandamus or Other Appropriate Relief filed in the above-entitled action, it appearing that the record of trial is presently before the Court of Military Review for review pursuant to Article 66(b), Uniform Code of Military Justice, 10 USC § 866(b), a tribunal authorized to consider the circumstances upon which the said Petition is based and it further appearing that nothing presented in said Petition tends to indicate that the relief sought is in aid of this Court’s jurisdiction, it is, by the Court, this 7th day of November 1972,
ORDERED that said Petition be, and the same hereby is, dismissed.